NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 16a0630n.06

                                          No. 16-3387

                                                                                     FILED
                           UNITED STATES COURT OF APPEALS                       Nov 29, 2016
                                FOR THE SIXTH CIRCUIT                       DEBORAH S. HUNT, Clerk
DANA LEPPERT,

          Plaintiff-Appellant,

v.                                                  ON APPEAL FROM THE UNITED
                                                    STATES DISTRICT COURT FOR THE
LIBERTY LIFE ASSURANCE CO.                          SOUTHERN DISTRICT OF OHIO
OF BOSTON,

          Defendant-Appellee.

_____________________________/

BEFORE:          DAUGHTREY, CLAY, and COOK, Circuit Judges.
          CLAY, Circuit Judge. Plaintiff Dana Leppert appeals from the judgment entered by the

district court on March 24, 2016, granting Defendant Liberty Life Assurance Company of

Boston’s (“Liberty”) motion for summary judgment, and upholding Liberty’s decision to

terminate Leppert’s long term disability benefits. On appeal, Leppert argues that Liberty’s

benefits termination was arbitrary and capricious in violation of the Employee Retirement

Income Security Act of 1974 (“ERISA”). See 29 U.S.C. § 1001 et seq. We have jurisdiction to
entertain this appeal pursuant to 28 U.S.C. § 1291. For the reasons set forth below, we AFFIRM

the district court’s judgment.

                                       BACKGROUND

     I.   Factual Background

          Plaintiff Dana Leppert is a 60-year-old man formerly employed by Triumph Group Inc.

(“Triumph”), an aircraft manufacturer. Leppert graduated from high school in 1974, and has
never attended college or a trade school. Rather, Leppert has spent his entire adult life working
                                          No. 16-3387

as a physical laborer in a variety of jobs ranging from farm work to washing and detailing

automobiles. From 1999 to 2011, Leppert worked as a window repairman for Triumph’s fleet of

aircraft.

        In 2011, at age 55, Leppert was performing maintenance on his car when he heard and

felt several “pops” in his shoulders. (R. 11, Sealed Administrative Record, PageID #103.)

Leppert was subsequently diagnosed with “[m]assive” rotator cuff tears in both shoulders and

end-stage osteoarthritis in both knees, along with other smoking and obesity-related ailments.

Leppert ceased working at Triumph in May 2011, and applied for Social Security disability

benefits.

        Leppert was examined by Dr. Elizabeth Das (“Dr. Das”) in order to determine his

eligibility for Social Security benefits. On December 13, 2011, Dr. Das issued a report finding

Leppert disabled within the meaning of the Social Security Act. Dr. Das determined that Leppert

suffers from three medically determinable impairments: (1) osteoarthritis and allied disorders;

(2) degenerative disc disease in his back; and (3) major joint dysfunction. Dr. Das classified all

three impairments as “[s]evere.” (Id. PageID #235.) Based on these impairments, Dr. Das

opined that Leppert was limited to “LIGHT”1 work (id. PageID #207), and could only: (1) lift or

carry twenty pounds for roughly two-to-three hours per day; (2) lift or carry ten pounds for

roughly two-to-five hours per day; (3) stand or walk for six hours per day; and (4) sit for six
hours per day. Dr. Das also noted that Leppert’s ability to use his hands was “[u]nlimited.” (Id.

PageID #206.) On December 31, 2011, the Social Security Administration accepted Dr. Das’

findings and awarded Leppert disability benefits beginning October 2011.

1
  Social Security regulations describe “light work” as follows: “Light work involves lifting no
more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10
pounds. Even though the weight lifted may be very little, a job is in this category when it
requires a good deal of walking or standing, or when it involves sitting most of the time with
some pushing and pulling of arm or leg controls. To be considered capable of performing a full
or wide range of light work, the claimant must have the ability to do substantially all of these
activities. If the claimant can do light work, the Board determines that he or she can also do
sedentary work, unless there are additional limiting factors such as loss of fine dexterity or
inability to sit for long periods of time.” 20 C.F.R. § 220.132(b).
                                                2
                                           No. 16-3387

       Leppert also sought disability benefits under Triumph’s disability insurance plan with

Defendant Liberty Life Assurance Company of Boston (“the Plan”). The Plan provides two

methods of qualifying for long term disability benefits. First, if a worker becomes disabled from

performing his own occupation, he can receive up to two years’ worth of disability insurance

payments. Second, if a worker becomes disabled from performing any occupation, he can

continue to receive disability benefits until he is no longer disabled, or his maximum benefit

period expires, which for Leppert would have been September 18, 2022.

       On or around August 31, 2011, Liberty contacted Dr. Joseph Assenmacher (“Dr.

Assenmacher”), Leppert’s treating orthopedist, in connection with Leppert’s claim that he was

disabled from performing his own occupation. After speaking with Dr. Assenmacher, Liberty

agreed that Leppert could no longer function as an airplane window repairman, and granted

Leppert twenty-four months of disability benefits starting October 29, 2011.         Leppert was

eventually required to offset these benefits by his award from the Social Security Administration.

       Liberty then began assessing Leppert’s long term prognosis. In connection with this

evaluation, Liberty enlisted Dr. Gale Brown, Jr. (“Dr. Brown”) to evaluate Leppert’s medical

records. As part of this review, Dr. Brown contacted Dr. Assenmacher to discuss Leppert’s

ailments. Dr. Brown and Dr. Assenmacher agreed that Leppert could perform full-time work

with the following restrictions:
               Occasional standing/walking, 10-15 minutes/session;

               Constant sitting, 45 minutes/session;

               No reaching/lifting above left shoulder level;

               Occasional lifting/carrying/pushing/pulling 10 lbs.

               No climbing/squatting/crouching/kneeling/crawling.

(Id. PageID #654.)

       On May 3, 2012, Dr. Brown issued a report summarizing his findings. Relevant to this

appeal, Dr. Brown concluded that: (1) Leppert suffered from permanent partial physical
impairment in his shoulders and knees; (2) Leppert was therefore restricted to sedentary-light

                                                 3
                                           No. 16-3387

work as defined in Department of Labor regulations; (3) Leppert’s prognosis for resuming

sedentary-light work was “excellent;” (4) there was “no evidence for functionally limiting

comorbid diagnoses or medication side effects;” and (5) Leppert’s various complaints were

completely consistent with the conditions identified in his medical records. (Id. PageID #667–

68.) On February 18, 2013, after reviewing additional medical records submitted by Leppert, Dr.

Brown issued a supplemental report adhering to his conclusions expressed in the May 3, 2012

report.

          After Dr. Brown issued his May 2012 report, Leppert was referred by Liberty to Ms. Lori

Ashworth (“Ms. Ashworth”), a vocational rehabilitation counselor, to determine whether Leppert

would be a good candidate for a job-retraining program. For reasons that are not entirely clear

from the record, this analysis was never completed. Ms. Ashworth stated on May 22, 2012 that

the analysis was being postponed so that Leppert could see Dr. Assenmacher about pain and

numbness in his hands. However, Dr. Assenmacher’s treatment notes for this period make no

mention of any problems with Leppert’s hands. In any event, on September 19, 2012 Ms.

Ashworth made a notation in Leppert’s file stating: “CONCLUDED [Leppert] NOT A GOOD

CANDIDATE FOR [Vocational] RETRAINING PROGRAM.” (Id. PageID #92.) Leppert was

accordingly never afforded vocational retraining services.

          On March 6, 2013, Liberty began formally reviewing whether Leppert was disabled from
performing any occupation within the meaning of the Plan. As part of this review, Liberty asked

Michelle Reddinger (“Ms. Reddinger”), a certified rehabilitation counselor, to conduct a

vocational review and transferable skills analysis based on Dr. Brown’s report to determine

whether Leppert retained any skills that could help him find alternate employment. On March 8,

2013, Ms. Reddinger issued a report opining that Leppert possessed several transferable skills,

including: (1) the ability to communicate effectively with others; (2) the ability to assemble

objects; (3) the ability to read diagrams; (4) the ability to follow written and verbal instructions;

(5) the ability to utilize basic computer applications; and (6) the ability to record information
accurately. Based on these skills, and Leppert’s “training, education, and experience,” Ms.

                                                 4
                                           No. 16-3387

Reddinger opined that Leppert could perform four occupations: (1) “Assembler, Small Products

(e.g., bench);” (2) “Electronic Assembler (e.g., bench);” (3) “Information Clerk (e.g., mall,

airport or visitor’s center);” or (4) “Security Guard (e.g., badge checker).” (Id. PageID #503.)

       Liberty also asked Dr. Martin Kanner (“Dr. Kanner”) to conduct an independent peer

review of Leppert’s medical records. On July 23, 2013, Dr. Kanner issued a report opining that:

(1) Leppert’s knee and shoulder diagnoses were consistent with the medical evidence; (2) Dr.

Brown was correct that Leppert would need to observe certain limitations in any physical work

he conducted; and (3) Dr. Brown’s recommended limitations could be observed in light or

sedentary occupations.

       On September 26, 2013, Liberty notified Leppert that, based on Ms. Reddinger and Dr.

Kanner’s reports, it had determined that Leppert was not disabled from performing any

occupation, and therefore was not entitled to more than two years’ worth of disability benefits,

according to the terms of the Plan. Accordingly, Liberty terminated Leppert’s benefits as of

October 28, 2013. On March 24, 2014, Leppert filed a timely administrative appeal, enclosing:

(1) Leppert’s complete Social Security disability file; and (2) several sets of vocational

documents. As part of the appeal, Leppert enclosed notes from April 2013 by Dr. Mark C.

Nadaud (“Dr. Nadaud”), Leppert’s treating physician, diagnosing Leppert with degenerative

joint disease of the hands, and noting deformities in Leppert’s fingers. In these notes, Dr.
Nadaud expressly declined to evaluate whether Leppert’s hand problems would diminish

Leppert’s work capacity, stating that a functional capacity evaluation would be necessary to

assess the effects of Leppert’s degenerative joint disease.

       In order to evaluate Leppert’s appeal, Liberty obtained an additional peer review of

Leppert’s medical records from Dr. Francesca Litow (“Dr. Litow”). In a report dated June 4,

2014, Dr. Litow confirmed that Leppert’s shoulder and knee ailments were medically supported.

Dr. Litow also opined that Leppert would need to work with physical restrictions including:

(1) no reaching, lifting or work over shoulder level; (2) limit lifting to ten pounds frequently and


                                                 5
                                          No. 16-3387

twenty pounds occasionally with both upper extremities; and (3) no climbing ladders, squatting,

crawling, kneeling, or crouching.

       Liberty issued a final decision denying Leppert’s appeal on June 6, 2014. In its denial

letter, Liberty reviewed the medical expert opinions in the record, including those offered by

Dr. Das, Dr. Brown, Dr. Assenmacher, Ms. Reddinger, Dr. Kanner, and Dr. Litow, and noted

that the experts generally agreed that Leppert could perform physical work with restrictions to

account for his ailments.      Liberty also stated that it had reviewed the Social Security

Administration’s benefits determination, and had denied benefits under the Plan because Liberty

had the benefit of more recent medical records. Finally, Liberty addressed several specific

arguments Leppert made in his administrative appeal, including that Leppert’s degenerative joint

disease in his hands would make him unsuited to perform any of the occupations identified by

Ms. Reddinger in her vocational report. Liberty noted that there was no objective medical

evidence in the record that Leppert’s hand problems would limit his ability to work in the jobs

identified by Ms. Reddinger.

 II.   Procedural History

       On August 11, 2014, Leppert brought suit in the United States District Court for the

Southern District of Ohio, alleging that Liberty had illegally withheld benefits that Leppert was

otherwise entitled to in violation of 29 U.S.C. § 1132(a)(1)(b). Liberty filed an answer on
September 25, 2014, denying Leppert’s allegations. On May 15, 2015, the parties filed cross-

motions for summary judgment on the administrative record, essentially relitigating the same

arguments that were involved in Leppert’s administrative appeal.

       On March 24, 2016, the district court granted Liberty’s summary judgment motion and

denied Leppert’s motion. Leppert v. Liberty Life Assur. Co. of Bos., No. 2:14-cv-1207, 2016 WL
1161957, at *6 (S.D. Ohio Mar. 24, 2016). The district court first determined that its review was

limited to whether Liberty’s benefits denial was arbitrary and capricious in light of the evidence

in the administrative record. Id. at *2. The district court then reviewed the objective medical
evidence Liberty relied upon at length, recounting the opinions of Drs. Brown, Assenmacher,

                                                6
                                           No. 16-3387

Kanner, Litow, and Das, as well as Ms. Reddinger. Id. at *3. The district court concluded that

Leppert had failed to carry his burden of presenting objective medical evidence to show that he

was disabled from performing any occupation, as required by the Plan. Id. at *4. The district

court further concluded that Liberty did not act arbitrarily or capriciously in crediting the expert

evidence in the record, nearly all of which found that Leppert could still perform light or

sedentary work. Id. at *4–5. The district court rejected Leppert’s argument that Liberty had

arbitrarily ignored the Social Security Administration’s disability determination, noting that none

of the Social Security documents in the record purported to find that Leppert was incapable of

performing even light or sedentary work. Id. at *5. Finally, the district court rejected Leppert’s

argument that Liberty had improperly calculated the benefits he was owed during his initial two

years of disability. Id. at *5–6.

       The district court entered judgment against Leppert on the same day it released its

opinion granting summary judgment. On April 15, 2016, Leppert filed a timely notice of appeal.

                                          DISCUSSION
I.     Standard of Review
       We review de novo “the district court’s disposition of an ERISA action based upon the

administrative record, and apply the same legal standard as the district court.” Kovach v. Zurich

Am. Ins. Co., 587 F.3d 323, 328 (6th Cir. 2009). The legal standard governing our review of an

ERISA plan administrator’s benefits determination differs based on the terms of the plan. Where
the plan “gives the plan administrator discretionary authority to determine eligibility for benefits

or to construe the terms of the plan,” we review the administrator’s determination “under an

‘arbitrary and capricious’ standard.” Morrison v. Marsh & McLennan Cos., Inc., 439 F.3d 295,

300 (6th Cir. 2006) (quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111 (1989)).

Where no such discretion is granted, our review is de novo. Id. Regardless of which standard

applies, our review is confined to the documents contained in the administrative record.

Schwalm v. Guardian Life Ins. Co. of Am., 626 F.3d 299, 308 (6th Cir. 2010).



                                                 7
                                          No. 16-3387

       “Review under the arbitrary and capricious standard is the least demanding form of

judicial review of an administrative action; it requires only an explanation based on substantial

evidence that results from a deliberate and principled reasoning process.” Morrison, 439 F.3d at

300. “Nonetheless, this deferential standard is ‘tempered’ by any possible conflict of interest

where the Plan Administrator both determines eligibility and funds the Plan.” Farhner v. United

Transp. Discipline Income Protection Program, 645 F.3d 338, 342 (6th Cir. 2011) (quoting

Univ. Hosp. of Cleveland v. Emerson Elec. Co., 202 F.3d 839, 846 (6th Cir. 2000)). “[S]uch a

conflict is a red flag that may trigger a somewhat more searching review of a plan administrator's

decision,” although “the arbitrary and capricious standard remains in place.” Schwalm, 626 F.3d

at 311–12.

       A structural conflict of interest “should prove more important (perhaps of great

importance) where circumstances suggest a higher likelihood that it affected the benefits

decision, including, but not limited to, cases where an insurance company administrator has a

history of biased claims administration.” Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 117

(2008). “It should prove less important (perhaps to the vanishing point) where the administrator

has taken active steps to reduce potential bias and to promote accuracy, for example, by walling

off claims administrators from those interested in firm finances, or by imposing management

checks that penalize inaccurate decisionmaking [sic] irrespective of whom the inaccuracy
benefits.” Id. “Mere allegations of the existence of a structural conflict of interest are not

enough to show that the denial of a claim was arbitrary; there must be some evidence that the

alleged conflict of interest affected the plan administrator’s decision to deny benefits.” Jackson

v. Metro. Life, 24 F. App’x 290, 292 (6th Cir. 2001) (citing Peruzzi v. Summa Med. Plan, 137
F.3d 431, 433 (6th Cir. 1998)); Iley v. Metro. Life Ins. Co., 261 F. App’x 860, 864 (6th Cir.

2008) (same).

       Here, the Plan provides:

       Liberty shall possess the authority, in its sole discretion, to construe the terms of
       this policy and to determine benefit eligibility hereunder. Liberty’s decisions

                                                8
                                              No. 16-3387

           regarding construction of the terms of this policy and benefit eligibility shall be
           conclusive and binding.
(R. 11 PageID #65.) The parties agree that this language confers sufficient discretion upon

Liberty to trigger the arbitrary and capricious standard of review. Morrison, 439 F.3d at 300.

Leppert argues that because Liberty both determines Plan eligibility and funds the Plan, it has a

structural conflict of interest that should temper the deference we accord Liberty’s decision.

However, Leppert has put forward no evidence showing that Liberty’s conflict influenced its

decision in this case, or that Liberty has a history of biased claims administration. Accordingly,

Liberty’s conflict has little bearing on this appeal, and we will review Liberty’s benefits

determination under the full deference accorded by the arbitrary and capricious standard. Glenn,
554 U.S. at 117; Peruzzi, 137 F.3d at 433 (holding that structural conflict was not important

where “the record reveal[ed] no significant evidence that [plan administrator] based its

determination on the costs associated with [claimant’s] treatment or otherwise acted in bad

faith”).

II.        Liberty’s Benefits Determination

           Leppert offers a wide range of arguments criticizing Liberty’s benefits determination, and

urges us to find that Liberty’s conclusion was arbitrary and capricious. We have reviewed the

record in detail, and disagree. We hold that Liberty reasonably concluded based on substantial

record evidence that Leppert was not totally disabled within the meaning of the Plan.
           Under the Plan’s terms, in order to receive long term disability coverage, Leppert was

required to provide “Liberty Proof of continued . . . Disability.” (R. 11 PageID #45.) Relevant

here, Disability means that “the Covered Person, as a result of Injury or Sickness, is unable to

perform the Material and Substantial Duties of Any Occupation.” (Id. PageID #36.) “Material

and Substantial Duties” are defined as “responsibilities that are normally required to perform the

Covered Person’s Own Occupation, or any other occupation, and cannot be reasonably

eliminated or modified.” (Id. PageID #38.) “Any Occupation” is defined as “any occupation

that the Covered Person is or becomes reasonably fitted by training, education, experience, age,
physical and mental capacity [sic].” (Id. PageID #35.)

                                                   9
                                           No. 16-3387


       ‘Proof’ means the evidence in support of a claim for benefits and includes, but is
       not limited to, the following:

               1.     a claim form completed and signed (or otherwise formally
                      submitted) by the Covered Person claiming benefits;

               2.     an attending Physician’s statement completed and signed (or
                      otherwise formally submitted) by the Covered Person’s attending
                      Physician; and

               3.     the provision by the attending Physician of standard diagnosis,
                      chart notes, lab findings, test results, x-rays and/or other forms of
                      objective medical evidence in support of a claim for benefits.
(Id. PageID #39.)
       Moreover, the Plan also provides that in “determining whether the Covered Person is

Disabled, Liberty will not consider employment factors including, but not limited to,

interpersonal conflict in the workplace, recession, job obsolescence, paycuts, job sharing and loss

of professional or occupational license or certification.” (Id. PageID #45.)

       Thus, applying the Plan’s terms, in order to obtain benefits, Leppert was required to

provide objective medical evidence showing that there was no occupation that he could perform

in light of his age, skills, education, and physical and mental health. Liberty determined that

there were occupations that Leppert could perform even with his physical ailments. In order to

disturb this finding on appeal, Leppert must show that Liberty’s determination was not based on

substantial record evidence and did not result from a “deliberate and principled reasoning

process.” Morrison, 439 F.3d at 300. Leppert has not made this showing.

       The record shows that Liberty evaluated the conclusions of six medical experts. Five of

those experts offered opinions on whether Leppert could still perform full-time employment, and

all five indicated that he could perform such work, with four opining specifically that he could

perform light or sedentary work. The sixth medical expert (Dr. Litow) opined that Leppert

required physical restrictions consistent with those proposed by the other experts. The medical

experts were thus unanimous that Leppert could perform physical work with restrictions
designed to accommodate Leppert’s admittedly severe shoulder and knee problems. And Ms.

                                                10
                                           No. 16-3387

Reddinger opined that there were specific jobs within the light and sedentary work classifications

that would conform to Leppert’s restrictions.

       We hold that, under the facts presented here, it was not arbitrary and capricious for

Liberty to rely on the unanimous conclusions of so many medical experts in determining whether

Leppert could perform “Any Occupation” within the meaning of the Plan. Liberty’s benefits

denial letter shows that it reviewed the administrative record in detail, considered the conclusions

of medical experts, considered Leppert’s arguments for deviating from the experts’ conclusions,

and made a reasoned determination to accept the conclusions of the various doctors and

vocational experts that either examined Leppert in person, or reviewed his medical records.

Because Leppert did not offer objective medical evidence contradicting the experts’ conclusions,

the law requires no more. See, e.g., Judge v. Metro. Life Ins. Co., 710 F.3d 651, 660 (6th Cir.

2013) (affirming benefits denial where claimant failed to provide objective medical evidence

contradicting expert opinions that he could return to work); Whitaker v. Hartford Life & Accident

Ins. Co., 404 F.3d 947, 950 (6th Cir. 2005) (affirming benefits denial where insurer relied on

medical records review from two independent physicians who concluded that claimant was not

disabled within the plan’s meaning); Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d 609, 614

(6th Cir. 1998) (affirming benefits denial of claim based on rotator cuff injuries where claimant

failed to provide objective medical evidence supporting claim, and where none of the doctors
who examined claimant “determined that he [was] disabled or unable to return to work

indefinitely”).

       Leppert offers a laundry list of arguments attacking the methodology employed by the

medical experts. Although some of these arguments state potentially valid criticisms of the

experts’ review, we note that under the Plan’s terms, it is insufficient for Leppert to merely cast

doubt on the medical evidence Liberty relied upon in making its benefits determination. Rather,

Leppert bore the burden of proving his disability through objective medical evidence, and on

appeal, Leppert bears the higher burden of showing that Liberty unreasonably weighed the
evidence in making its benefits determination. Judge, 710 F.3d at 661; Likas v. Life Ins. Co. of

                                                11
                                              No. 16-3387

N. Am., 347 F. App’x 162, 167 (6th Cir. 2009) (“Plaintiff must provide ‘continued proof’ of his

disability under the policy; LINA does not bear the burden of showing that plaintiff's eligibility

has ended.”). Because Leppert offered neither contradictory expert evidence showing that he

could not perform any light or sedentary job, nor evidence showing that Liberty’s benefits

determination was infected by bias, we hold that Leppert has not shown that Liberty acted

arbitrarily and capriciously by simply accepting the conclusions drawn by the experts who

reviewed Leppert’s medical history. Nevertheless, we will review each of Leppert’s arguments

in turn.

III.       Leppert’s Arguments

              A. Failure to Discuss Leppert’s Age
           First, Leppert argues that the Plan explicitly required Liberty to consider Leppert’s age in

determining whether Leppert could perform Any Occupation, that Liberty failed to do so, and

that Liberty’s failure rendered its benefits determination arbitrary and capricious. Leppert argues

that if Liberty had considered his age, it would have realized that as a 60-year-old man with

severe medical problems, limited education, and limited job skills, Leppert was unlikely to be

able to acquire the kinds of new skills necessary to obtain any of the light or sedentary jobs

Ms. Reddinger identified in her report. In support of this argument, Leppert cites Social Security

regulations related to the determination of disability benefits for persons “limited to light work as
a result of severe medically determinable impairment(s).” 20 C.F.R. Pt. 404, Subpt. P, App’x 2,

§ 202.00(c). Those regulations provide that:

           [F]or individuals of advanced age who can no longer perform vocationally
           relevant past work and who have a history of unskilled work experience, or who
           have only skills that are not readily transferable to a significant range of semi-
           skilled or skilled work that is within the individual’s functional capacity, or who
           have no work experience, the limitations in vocational adaptability represented by
           functional restriction to light work warrant a finding of disabled. Ordinarily, even
           a high school education or more which was completed in the remote past will
           have little positive impact on effecting a vocational adjustment unless relevant
           work experience reflects use of such education.
Id.


                                                   12
                                           No. 16-3387

       As Leppert correctly notes, these regulations were not binding on Liberty in making its

benefits determination. See Black & Decker Disability Plan v. Nord, 538 U.S. 822, 833–34

(2003); Calvert v. Firstar Fin., Inc., 409 F.3d 286, 294 (6th Cir. 2005). But Leppert’s argument

suffers from a more fundamental problem. Leppert’s age was included in the medical records

reviewed by Ms. Reddinger and the rest of the medical experts that Liberty asked to review

Leppert’s files. Thus, when Ms. Reddinger opined that Leppert could perform existing light and

sedentary occupations, she made that determination despite knowing Leppert’s age. Therefore,

Liberty implicitly considered Leppert’s age in crediting Ms. Reddinger’s findings. Nothing in

the Plan required Liberty to explicitly mention Leppert’s age in denying his benefits request, and

in light of Liberty’s detailed explanation recounting the medical evidence in the administrative

record, we cannot say that Liberty’s failure to discuss Leppert’s age rendered its decision

arbitrary and capricious.

       We are not persuaded by the cases Leppert cites in support of his argument.             In

Filipowicz v. American Stores Benefit Plans Committee, 56 F.3d 807, 814 (7th Cir. 1995), the

court held that the plan administrator’s decision to read limitations into the plan documents that

were not reflected in the plan’s plain language was arbitrary and capricious. And in Dalesandro

v. International Paper Co., 214 F.R.D. 473, 479–80 (S.D. Ohio 2003), the district court

concluded that the plan administrator’s decision to ignore plan provisions that triggered benefits
upon the claimant’s termination was arbitrary and capricious. These cases involved the plan

administrator contradicting express plan language, and have little applicability here.

       The Western District of Arkansas’s decision in Mackey v. Liberty Life Assurance Co. of

Boston, 168 F. Supp. 3d 1162, 1171 (W.D. Ark. 2016) is considerably more relevant, but

ultimately inapposite. In Mackey, a 63-year-old claimant sought long term disability benefits

from Liberty under a materially similar plan. The district court faulted Liberty for failing to

discuss whether the claimant’s age and lack of computer training would render her unable to

obtain employment in the occupations suggested by Liberty’s vocational expert, and remanded
for a new benefits determination. Id. Unlike Leppert, however, the Mackey claimant offered her

                                                13
                                           No. 16-3387

own vocational expert contradicting the analysis performed by Liberty. Id. at 1169. Liberty’s

failure to evaluate the claimant’s age was thus more relevant, since Liberty was required to

weigh the competing evidence and offer a reasoned basis for trusting its own expert over the

claimant’s. Id. Because Leppert offered no expert evidence suggesting that he lacks the skills to

perform the jobs identified by Liberty here, however, Mackey is not on point.

       Rather, we are more persuaded by the Eighth Circuit’s decision in Gerhardt v. Liberty

Life Assurance Co. of Boston, 736 F.3d 777, 783 (8th Cir. 2013). There, as in Mackey, the

claimant sought long term disability benefits from Liberty under a plan materially similar to the

one at issue here. The 52-year-old claimant argued that Liberty had acted arbitrarily and

capriciously by failing to discuss her age in determining whether she could adequately perform

the occupations identified by Liberty’s vocational expert. Id. The Eighth Circuit rejected this

argument because Liberty’s first benefits determination letter mentioned that it had considered

her age, and because “most of the reports issued by the reviewing physicians and vocational

consultants” mentioned her age. Id.

       Here, although Liberty never mentioned Leppert’s age in any of its benefits denial letters,

each of the experts Liberty relied upon noted Leppert’s age in conducting their review. As in

Gerhardt, we hold that Liberty did not impermissibly fail to consider Leppert’s age in light of its

otherwise detailed record review, its reliance on experts who considered Leppert’s age, and
Leppert’s failure to provide contradictory expert testimony.

           B. Conflicting Vocational Opinions

       Second, Leppert argues that Liberty’s determination was arbitrary and capricious because

it failed to explain why it accepted Ms. Reddinger’s vocational report over conflicting vocational

determinations in the record. Specifically, Leppert argues that Ms. Ashworth and the Social

Security Administration determined that Leppert has no transferable skills, which, if true, would

seriously undermine Liberty’s conclusion that Leppert could perform additional occupations.

       Leppert’s argument is not supported by the record, however. Although Ms. Ashworth did
initiate a vocational assessment for Leppert in 2012, as the district court correct noted, this

                                                14
                                           No. 16-3387

assessment was never completed. Leppert argues that the vocational assessment was terminated

because Ms. Ashworth determined that Leppert lacked any transferable skills. For support,

Leppert cites a notation made in his file on September 19, 2012 stating that Ms. Ashworth

“CONCLUDED [Leppert] NOT A GOOD CANDIDATE FOR [Vocational] RETRAINING

PROGRAM.” (R. 11 PageID #92.) On its face, this notation does not state why Leppert was not

considered a good candidate for a vocational retraining program—and it certainly does not state

that Leppert had no transferable skills.

       Moreover, the Social Security Administration’s award letter does not state the basis for

its finding that Leppert is disabled, and does not purport to conclude that Leppert lacked any

transferable skills.   In fact, when Leppert was examined for his Social Security benefits

determination, Dr. Das concluded that he was capable of performing light work. When the

Social Security Administration determines eligibility for disability benefits, it evaluates whether

the applicant can perform “substantial gainful work that exists in the national economy.”

20 C.F.R. § 404.1505(a). Determining whether an applicant can perform substantial gainful

work involves consideration of a lengthy and complex list of criteria, many of which are

different from the criteria the Plan uses to determine whether a claimant can perform “Any

Occupation.” Compare id. § 404.1574, with (R. 11, PageID #35). Without specific findings in

the Social Security Administration’s benefits award letter, it is not proper to assume that the
Social Security Administration necessarily found that Leppert could not perform Any

Occupation within the meaning of the Plan. See, e.g., Black v. Long Term Disability Ins., 582
F.3d 738, 748 (7th Cir. 2009) (explaining that the Social Security Administration’s disability

determination is not dispositive where “the Social Security Act’s disability standard is different

from that in the ERISA plan”); Schatz v. Mut. of Omaha Ins. Co., 220 F.3d 944, 950 n.9 (8th Cir.

2000) (same).

       Accordingly, because there is no record evidence contradicting Ms. Reddinger’s

assessment that Leppert possesses transferable skills that could enable him to obtain light or


                                                15
                                           No. 16-3387

sedentary work, Liberty did not act arbitrarily and capriciously by accepting Ms. Reddinger’s

conclusions.

            C. Social Security Administration’s Findings

       Third, Leppert argues that Liberty failed to adequately explain why it rejected the Social

Security Administration’s disability findings in denying Leppert long term disability benefits.

Although he does not say so explicitly, Leppert implies that the Social Security Administration

found that he was totally disabled and could not perform any occupation in awarding him

benefits.

       Putting aside the fact that the Social Security Administration’s determination was not

binding on Liberty, DeLisle v. Sun Life Assur. Co. of Canada, 558 F.3d 440, 445–46 (6th Cir.

2009), Leppert’s argument is once again not supported by the record. The Social Security

Administration’s award letter does not state the basis for its benefits determination; it merely

notifies Leppert: (1) that he was entitled to benefits; and (2) of the effective date of those

benefits. As the district court thus correctly noted, nothing in the record suggests that the Social

Security Administration determined that Leppert could not perform Any Occupation as that term

is used in the Plan. Rather, under existing Social Security regulations, Leppert could have been

awarded benefits for a variety of reasons, including that he had been unable to find a job in the

sluggish post-recession economy, see 20 C.F.R. § 404.1574(c)—a factor that the Plan expressly
does not require Liberty to consider. Liberty therefore did not act arbitrarily or capriciously in

failing to distinguish findings that were not reasonably present in the record.

       Leppert also argues that Liberty was too conclusory in explaining why it did not follow

the Social Security Administration’s disability determination. In its letter rejecting Leppert’s

benefits appeal, Liberty discussed the Social Security determination as follows:

       In our review of Leppert’s claim, Liberty Life has fully considered the Social
       Security Administration’s (SSA) December 2011 ruling to approve Social
       Security Disability Income benefits under their rules for his disability beginning
       in April 2011. It should be noted, however, that while we fully consider the
       SSA’s ruling, the determination by the SSA is not determinative of entitlement to
       benefits under the terms and conditions of the Triumph Group Inc. Group
       Disability Income Policy and our determination considered additional medical
                                                 16
                                           No. 16-3387

       and vocational reviews. Moreover, Liberty Life has obtained and considered
       more current medical records that were not considered by the SSA in its
       determination process.
(Id. PageID #120.) Because the Social Security Administration did not issue any findings

contradicting Liberty’s conclusions, Liberty was not required to say more than this. See Cox v.

Standard Ins. Co., 585 F.3d 295, 302 (6th Cir. 2009) (“We have previously upheld a denial of

benefits where independent consultants reviewed the medical records and determined that the

claimant was not disabled within the meaning of the policy, although the claimant had been

declared disabled by the Social Security Administration.”); O’Bryan v. Consol Energy, Inc.,

477 F. App’x 306, 308 (6th Cir. 2012) (upholding plan administrator’s language distinguishing

Social Security benefits award that stated, inter alia, that administrator “had additional medical

evidence that the Social Security [Administration] did not”).

       Finally, the cases Leppert cites in support of this argument are distinguishable.        In

DeLisle, there was much stronger evidence that the administrator had failed to consider the

Social Security Administration’s findings because “none of the three denial letters [the

administrator] sent [the claimant] mention[ed] her Social Security determination as a fact that

[the administrator] considered in reaching its own determination,” and only “one of [the

administrator’s] reviewers even acknowledged in his report that he was aware of the Social

Security determination.” 558 F.3d at 446. Likewise, in Bennett v. Kemper National Services,

Inc., 514 F.3d 547, 554 (6th Cir. 2008), the administrator “in its final benefits determination[]
failed to discuss the SSA’s determination that [the claimant] was ‘disabled’ under the Social

Security Act.” And in Glenn v. Metlife, 461 F.3d 660, 667 (6th Cir. 2006), aff’d sub nom. Metro.

Life Ins. Co. v. Glenn, 554 U.S. at 105, the administrator failed to discuss an explicit finding by

an administrative law judge that the claimant was “totally disabled.” Here, by contrast, Liberty

expressly discussed the Social Security Administration’s determination in Leppert’s denial letter,

and there are no explicit findings by the Social Security Administration that Liberty was required

to specifically address.



                                                17
                                             No. 16-3387

           D. Leppert’s Hand Ailments

       Next, Leppert argues that Liberty failed to appropriately consider whether Leppert could

perform the occupations identified in Ms. Reddinger’s vocational report in light of Leppert’s

degenerative joint disease in his hands, which allegedly developed in 2013.          Once again,

Leppert’s argument is not supported by the record. In order to see why this is so, we will briefly

review the medical evidence in the record related to Leppert’s hands.

       In her December 12, 2011 report in connection with Leppert’s application for Social

Security disability benefits, Dr. Das noted that Leppert had no limitations in the feeling and use

of his hands. Thereafter, in May of 2012, in connection with Leppert’s benefits review for

Liberty, Leppert told Ms. Ashworth that his left arm and fingers were going numb approximately

twenty times per day.      Ms. Ashworth delayed Leppert’s vocational assessment pending an

upcoming appointment with Dr. Assenmacher (Leppert’s orthopedist), where Leppert planned to

raise the issues with his left hand.        However, as the district court correctly noted, Dr.

Assenmacher’s treatment notes make no reference to any problems with Leppert’s hands. Then,

in his April 8, 2013 examination report, Dr. Nadaud noted that Leppert had deformities in his

fingers, and diagnosed him with degenerative joint disease of the hands. Dr. Nadaud did not

note that these problems would limit Leppert’s functional use of his hands, however. Finally,

when Dr. Litow reviewed Leppert’s medical files for his benefits appeal in 2014, she noted
Dr. Nadaud’s diagnosis and the deformities in Leppert’s fingers, but did not recommend any

additional occupational limitations based on this diagnosis.

       In its benefits denial letter, Liberty stated:

       You also assert that Leppert has impairments with manual dexterity; however, no
       impairments, restrictions, or limitations have been supported to this end based on
       the medical reviews documented on file. Similarly, Dr. Das specifically indicated
       in the residual functioning capacity assessment that Leppert was unlimited with
       handling (gross manipulation), fingering (fine manipulation) or feeling.
(Id. PageID #92.)

       Leppert argues that this language shows that Liberty does not believe that Leppert suffers
from pain and numbness in his hands, and that Liberty’s benefits denial therefore rested on an

                                                  18
                                           No. 16-3387

improper credibility determination that Liberty should not have made as part of a file review.

But Liberty did not say that it believed Leppert was malingering. Rather, Liberty accurately

pointed out that there is no objective medical evidence in the record that Leppert’s hand

functionality is in any way impaired by his degenerative joint disease. The only evidence in the

record, in fact, suggests that Leppert has no functional limitations with his hands. To wit, in

2011, Dr. Das specifically noted that Leppert’s hand functionality was unlimited, and in 2014,

Dr. Litow noted Leppert’s deformities in his fingers but did not impose any new limitations on

his ability to work. Because Leppert bore the burden of coming forward with objective medical

evidence demonstrating that his hand problems would prevent him from performing Any

Occupation, and he offered none, Liberty was entitled to credit the expert evidence in the file

suggesting that Leppert’s hand problems do not impair his functionality. Whitaker, 404 F.3d at

950; Wilkins, 150 F.3d at 614. Therefore, Liberty did not act arbitrarily or capriciously in failing

to reject Ms. Reddinger’s vocational assessment on the basis of Leppert’s degenerative joint

disease.

           E. Transferable Skills Analysis

       Leppert next argues that Liberty conceded in its benefits denial letter that he could only

perform sedentary—and not light—work, and that therefore the only job Leppert could possibly

perform of the four identified by Ms. Reddinger was “information clerk.” Leppert argues that
Liberty abused its discretion in determining that Leppert could be an “information clerk”

because: (1) he lacks sufficient familiarity with computers to conform to that job’s requirements;

(2) his degenerative joint disease would impair his ability to type; and (3) due to the first two

limitations, Leppert could not earn enough as an information clerk in order to approximate the

amount he would receive in benefits.

       Leppert’s argument is not entirely without merit. He is a 60-year-old man without a

college education who spent his entire life performing physical labor. The record is clear that

Leppert possesses only limited computer skills. Liberty’s determination that Leppert could


                                                19
                                            No. 16-3387

function as an “information clerk,” which appears to require at least basic familiarity with

ordinary office computer functions (R. 11 PageID #196), is difficult to credit.

       Nevertheless, according to the terms of the Plan, Leppert is not entitled to long term

disability benefits if there is “Any Occupation” he is competent to perform. And Leppert’s

assertion that Liberty “conceded” that he could only perform sedentary as opposed to light work

is a straw man. Liberty’s benefits denial letter makes no such concession, and in fact, as noted

earlier, the expert evidence in the record is unanimous that Leppert is competent to perform light

work. Accordingly, if Liberty was reasonably justified in concluding that Leppert could perform

any of the four occupations identified by Ms. Reddinger, Leppert’s appeal must fail.

       At least two of the occupations identified by Ms. Reddinger—small products assembler,

and security guard (e.g., badge checker)—do not appear to require any particular facility with

computers. Accordingly, because Leppert has not carried his burden to show either that his

physical limitations would prevent him from performing those jobs, or that those jobs require

skills that he could not reasonably acquire at his age and experience level, Liberty did not abuse

its discretion in determining that Leppert is not entitled to long term disability benefits.2

           F. Liberty’s Conflict of Interest

       Finally, Leppert argues that the record shows that Liberty’s benefits denial was directed

by its structural conflict of interest as the party that both funds the disability benefits, and makes
benefits determinations. Leppert argues that Liberty’s conflict is apparent from: (1) its decision

to credit Ms. Reddinger’s vocational assessment over Ms. Ashworth’s without explanation;


2
  Leppert repeatedly asserts that Ms. Reddinger’s vocational skills analysis is unreliable because
she found that Leppert can perform “sedentary-light,” which is not a formally recognized work
category under Social Security regulations. See 20 C.F.R. § 220.132. Leppert’s argument
requires an untenably wooden interpretation of the term “sedentary-light.” The applicable
regulations provide that in most cases, a claimant that can perform light work can also perform
sedentary work. See id. § 220.132(b). In context, when the experts that reviewed Leppert’s file
use the term “sedentary-light,” they are not referring to some imagined hybrid work category—
as Leppert argues—but rather are stating that Leppert can perform work in either the sedentary
or light categories. That Leppert can perform light work is supported by Dr. Das’ express
finding to that effect.
                                                  20
                                           No. 16-3387

(2) its decision to improperly discount the Social Security Administration’s disability

determination; and (3) Ms. Reddinger’s use of the 50th–75th percentile wage data to calculate

whether Leppert could make enough money as a Small Products Assembler and Electronic

Assembler, while using 25th–50th percentile wage data for the other two occupations she

identified.

        Leppert’s first two grounds do not lend support to his argument that Liberty was biased.

As explained supra, sections III.B–C, there are no conflicting vocational assessments in the

record, and Liberty did not improperly discount the Social Security Administration’s disability

determination.

        However, Leppert is correct that Ms. Reddinger’s arbitrary use of wage data is troubling.

In order to determine whether Leppert could make enough money in any of the four occupations

she identified to roughly approximate what Leppert would receive in disability benefits, Ms.

Reddinger used labor statistics to determine the salary ranges for those occupations. But she

offered no explanation for why she chose to use 50th–75th percentile salaries for two of the

occupations, while using the 25th–50th percentile data for two others. Without context, Ms.

Reddinger’s inconsistent use of wage data seems arbitrary and unprofessional, at a minimum.

Leppert’s inference that Ms. Reddinger manipulated the wage data in order to find additional

occupations that Leppert could perform at an appropriate salary level certainly seems plausible.
        Nevertheless, as we noted earlier, the importance of Liberty’s structural conflict of

interest varies based on the strength of Leppert’s other evidence suggesting that Liberty’s

benefits determination was arbitrary and capricious. Glenn, 554 U.S. at 117. Leppert put

forward no objective medical evidence, as the Plan required, demonstrating that he is unable to

perform the Material and Substantial Duties of Any Occupation. The record, moreover, is

replete with expert evidence suggesting that Leppert can perform light-to-sedentary work.

Accordingly, we hold that in spite of the irregularities in Ms. Reddinger’s analysis, Leppert has

not shown that Liberty acted arbitrarily and capriciously in determining that he is not disabled.


                                                21
                                        No. 16-3387

                                      CONCLUSION

      For the foregoing reasons, we hold that Liberty did not act arbitrarily or capriciously in

making Leppert’s benefits determination.     Accordingly, we AFFIRM the district court’s

judgment.




                                              22